Citation Nr: 0203837	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for a 
cervical spine disability.

(The issue of entitlement to service connection for sinusitis 
will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that granted service connection for a cervical 
spine disability and assigned a noncompensable evaluation.  
The veteran disagrees with the rating assigned for this 
disability.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for sinusitis pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3099, 
3105 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran's cervical spine disability is manifested by pain 
and discomfort on full range of motion of the cervical spine.


CONCLUSION OF LAW

An initial rating of 10 percent for a disability of the 
cervical spine is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in this case.  There is no indication in the record that the 
veteran is being treated for his service-connected cervical 
spine disability.  The VA has provided the veteran with an 
examination in relation to his cervical spine disability.  

The record discloses that the March 2000 rating decision 
provided the veteran with the reasons and bases for the 
assignment of a noncompensable evaluation for his cervical 
spine disability.  The May 2000 statement of the case 
provided the veteran with the applicable criteria for an 
increased rating for his neck disorder.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the accredited 
representative, The American Legion.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the appellant, and the 
veteran's representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints of neck pain.  
In May 1997, an X-ray study of the cervical spine revealed 
degenerative disc disease at C5/6 and C6/7.  The veteran was 
examined for a Medical Evaluation Board in September 1998.  
It was noted that he had limited forward flexion.  His neck 
was tender over the upper and lower cervical spine.  The 
diagnosis was cervical degenerative disc disease.  In January 
1999, the veteran complained of right arm weakness and pain, 
especially with use.  There were paresthesias to the fingers.  
Later that month, the veteran related his history of neck 
problems.  He stated that he began to note right arm pain 
radiating down the right brachium to the right forearm.  He 
also described paresthesias to the hand and weakness of the 
right arm when trying to hold things up or working overhead 
with the right arm.  A sensory examination revealed right C6 
dermatomal hypesthesia and hypalgesia.  There were diminished 
biceps reflexes without hyperreflexia elsewhere.  The 
impression was cervical degenerative disc disease at C5/6 and 
C6/7 and report with radicular pain and deficit by history 
and examination.  

On the retirement examination in May 1999, the spine was 
evaluated as normal.  Degenerative joint disease of C5-C6 and 
C4-5 was noted.

The veteran was afforded a general medical examination by the 
VA in October 1999.  On examination the range of motion of 
the cervical spine was normal.  Forward flexion was to 30 
degrees; extension was to 30 degrees; lateral flexion was to 
40 degrees; and rotation was to 55 degrees.  The examiner 
noted that while the veteran did not have limitation of 
motion, he had some pain and discomfort at the extreme of 
these ranges.  It was indicated that the veteran could 
execute the range of motion to its full normal potential.  
There was no swelling, tenderness or muscle spasm.  An X-ray 
study of the cervical spine revealed early spondylosis 
involving the 3rd through 7th vertebrae.  The diagnosis was 
degenerative disease of the lower cervical vertebrae, 
including C5, C6 and C7.  It was noted that this consisted 
mostly of posterior osteophytes, facet hypertrophy, central, 
broad-based disk with minimal to mild stenosis.  No 
compromise of the neural foramina or the spinal cord was 
present.  It was indicated that the veteran had no symptoms 
other than some discomfort and pain at the extremes of 
motion.  No radiculopathy of the hands, feet or legs was 
reported.  

The veteran and his spouse provided testimony at a hearing 
before the undersigned in December 2001 as to his cervical 
spine disability status consistent with the aforementioned 
medical evidence.

Analysis 

Under the applicable legal criteria, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a cervical spine 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 10 percent evaluation will be assigned for slight 
limitation of motion of the cervical spine.  Diagnostic Code 
5290.

A 20 percent evaluation may be assigned for intervertebral 
disc syndrome which is moderate; recurring attacks.  When 
mild, a 10 percent evaluation is assignable.  A 
noncompensable rating will be assigned where postoperative, 
cured.  Diagnostic Code 5293 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Initially, the Board notes that in order to assign a 
compensable rating for the veteran's service-connected 
cervical spine disability, the record must show at least 
slight limitation of motion.  In this regard, the Board must 
consider functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45.  See Spurgeon, 10 Vet. App. 
194; and DeLuca v. Brown, 8, Vet. App. 202 (1995).  As such, 
it is significant to point out that while the VA examination 
conducted in October 1999 demonstrated that there was full 
range of motion of the cervical spine, it was also noted that 
there were complaints of pain and discomfort on motion.  
Based on the foregoing, the Board concludes that demonstrated 
functional impairment due to pain is comparable to slight 
limitation of motion of the cervical spine.  As such, a 10 
percent rating is warranted for the veteran's service-
connected disability of the cervical spine.  

However, a rating in excess of 10 percent is not warranted.  
Such an evaluation requires moderate limitation of motion, 
which is not present, even with consideration of functional 
loss due to pain.  Further, there was no evidence of 
tenderness, spasm, or neurological deficit.  At this time, 
consideration of any additional rating under Diagnostic Code 
5293, intervertebral disc syndrome, would be inappropriate.  
In any event, even if consideration were given to that code, 
no higher rating would be warranted since, as noted above, 
the evidence has not shown any neurological deficit which 
would warrant any additional or higher rating.  The 
examination showed no muscle weakness or atrophy, and no 
muscle spasm.  The evidence does not show such limitation of 
motion, neurological deficit or additional pain, weakness or 
fatigability as would warrant a rating in excess of 10 
percent under the regulatory criteria.  

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) (2001) 
have been considered. However, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that it is not indicated that the 
veteran's cervical spine disability has required frequent 
hospitalization or markedly interfered with the veteran's 
employment.


ORDER

An initial evaluation of 10 percent for a cervical spine 
disability is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

